United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                Nos. 96-3688/3734
                                  ___________

Lawrence Ginter; Alice E. Ginter,       *
                                        *
      Appellants/Cross-Appellees,       *
                                        *
      v.                                *
                                        *
Terry E. Branstad, as Governor of IA; * Appeals from the United States
Darrel Rensink, Director, IA DOT;       * District Court for the
Robert L. North, "Right of Way"         * Southern District of Iowa
Director, IA DOT; Steven B.             *
Westvold, Beautification Admin., IA     *    [UNPUBLISHED]
DOT,                                    *
                                        *
      Appellees/Cross-Appellants.       *
                                   ___________

                         Submitted: June 25, 1997

                              Filed: July 10, 1997
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Lawrence and Alice Ginter appeal from the final order of the United States
District Court1 for the Southern District of Iowa, granting summary judgment to


      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
defendants on the ground that this First Amendment action is moot, and granting them
less attorneys fees than they requested. Defendants cross-appeal the award of attorneys
fees. We have carefully reviewed the entire record, and we affirm on the basis of the
district court's opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-